DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 19, 2021 has been entered.
Indication of allowable subject matter has been reconsidered for instant claim 55, requiring the instant PCV2 capsid polypeptide designated as SEQ ID NOs: 2, 4, 6, or 8, and derivatives thereof. Paragraphs [0123-0126] and Tables 2 and 3 of the instant published disclosure, USPgPub 2019/0091320, states that instant derivatives of the chimeric PCV2 capsid encompass variations, alterations, and truncations that differ from any parental strain from 0-37 amino acid residues and/or share at least 80-99% identical to the specific chimeric PCV2 capsid polypeptides, a range of mutations encompassed by instant claim 42. The instant derivatives encompassed in claim 55 have been reconsidered.   
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 38, 40-43, and 45-56 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 38, 40-43, and 45-56 require a PCV2 capsid (ORF2), or an immunogenic derivative thereof, that is a chimeric amino acid sequence that differs from any naturally occurring PCV2 capsid polypeptide and includes capsid-derived amino acid sequences comprising antigenic epitopes from multiple PCV2 genotypes selected from two or more of: PCV2a, PCV2b, PCV2c, PCV2d, and PCV2e. Structural distinction between the instant chimeric PCV2 capsids claimed and the natural heterogeneity and similarity of PCV2 capsid genotype amino acid sequences cannot be determined, as required by the claims.
According to the sequence alignments between capsid amino acid sequences among PCV2 subtypes, PCV2a, PCV2b, PCV2c, PCV2d, and PCV2e, in Figure 1 of Kweon et al. (Gene. 2015; 569: 308-312, of record), the majority of subtypes share a high percentage of conserved residues. See also Figure 3 for more readable names of the virus strains depicted in the Figure 1 sequence alignment. A cursory visual comparison of the alignments in Figure 1 of Kweon et al. indicate that capsid residue differences between the EU148504-Denmark PCV2c (first line) differs from AY181946-China PCV2d (second line in Figure 1) by 24 residues. A cursory visual comparison between capsid AY181946-China PCV2d (second line) and DQ220739-Canada PCV2b (6th line of Figure 1) differ by 9 residues. The majority of residues between the PCV2 capsid genotypes of Kweon et al. share a high degree of sequence homology and “capsid-derived amino acid sequences comprising antigenic epitopes from multiple PCV2 genotypes”, as instantly required in claim 42 and encompassed by instant paragraphs [0123-
Franzo et al. (Virology Journal. 2015; 12: 131, of record) analyze the heterogeneity and variability between 1,270 PCV2 ORF2 sequences, see the abstract, Figure 1, Figure 2, and Table 1, substantiating high intra-and inter-genotypic recombination between PCV2 capsid variants. Due to the high intra-and inter-genotypic recombination between PCV2 capsid variants, one would be unable to distinguish the instant PCV2 capsid from the naturally-occurring intra-and inter-genotypic recombination between PCV2 capsid variants discussed by Franzo et al. The instant chimeric PCV2(a-e) capsid comprising antigenic epitopes from multiple PCV2 genotypes, as instantly required, cannot be distinguished from any naturally occurring PCV2 capsid polypeptide since PCV2 capsids from different genotypes (a-e) all comprise antigenic epitopes from multiple PCV2 genotypes, as evidenced by Kweon et al. and Franz et al. 
Claims 46 and 56 state that the composition of claims 38 and 54, respectively, is selected from a subunit vaccine or an inactivated whole virus vaccine.  Since the PCV1-2 chimeric virus of claims 38 and 54 is required to be infectious, references to “a subunit vaccine” or “an inactivated whole virus vaccine” lack antecedent basis. It cannot be determined if these limitations may be intended as additional elements within the instant vaccine “comprising”.  

Applicant’s arguments and a review of paragraph [0073] have been fully considered. The arguments and paragraph [0073] seem to imply that only random reassortant shuffled PCV2 capsids are encompassed by the genus of PCV2 capsids claimed. However, the PCV2 capsids of Kweon et al. and Franzo et al. are also encompassed within the instant genus claimed since the PCV2 capsids of Kweon et al. and Franzo et al. meet the instantly required limitations. There is no recited characteristic of the instant PCV2 capsids that readily identify the instant genus of PCV2 capsids intended which distinguish them from naturally-occurring PCV2 capsid polypeptides, as instantly required. The instant claims do not particularly point out and distinctly claim the intended subject matter described in instant paragraph [0073], discussed by applicant, which encompasses the subject matter which the inventor or a joint inventor regards as the invention. 
Applicant argues that heterogeneity or conservation of natural PCV2 capsids is immaterial to whether the claims are definite.  Applicant asserts that the skilled artisan can determine whether a chimeric amino acid sequence instantly claimed differs from any naturally-occurring PCV2 capsid protein.
Applicant’s arguments have been fully considered, but are found unpersuasive. In the instant case, the claims are indefinite because the boundaries of the subject matter encompassed are unclear, see MPEP § 2173.04. It is not evident which species are encompassed by the genus of PCV2 capsid polypeptides that:
“is a chimeric amino acid sequence that differs from any naturally occurring PCV2 capsid polypeptide and includes capsid-derived amino acid sequences comprising antigenic epitopes from multiple PCV2 genotypes” and immunogenic derivatives thereof.”

The majority of subtypes share a high percentage of conserved residues, see Figures 1 and 3 of Kweon et al. Therefore, the majority of PCV2 capsid polypeptides include amino acid residues that are common among five different PCV2 subtypes and are therefore, chimeric polypeptides since the amino acid residues include “capsid-derived amino acid sequences  comprising antigenic epitopes from multiple PCV2 genotypes”, as instantly required. The heterogeneity and variability that exists between 1,270 PCV2 ORF2 sequences, as evidenced in the abstract, Figure 1, Figure 2, and Table 1 of Franzo et al. additionally demonstrate chimeric architecture and similarities between PCV2 capsid polypeptides. Therefore, it is maintained that a chimeric PCV2(a-e) capsid sequence that differs from any naturally occurring PCV2 capsid polypeptide cannot be distinguished from a naturally-occurring PCV2(a-e) ORF2 capsid, as asserted in instant claims and as evidenced by Kweon et al. and Franzo et al.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 38, 40-43, and 45-56 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for 
Claims 38, 40-43, and 45-56 require a PCV2 capsid (ORF2), or an immunogenic derivative thereof, that is a chimeric amino acid sequence that differs from any naturally occurring PCV2 capsid polypeptide and includes capsid-derived amino acid sequences comprising antigenic epitopes from multiple PCV2 genotypes selected from two or more of: PCV2a, PCV2b, PCV2c, PCV2d, and PCV2e. Structural distinction between the instant chimeric PCV2 capsids claimed and the natural heterogeneity and similarity of PCV2 capsid genotype amino acid sequences cannot be determined, as required by the claims.
According to the sequence alignments between capsid amino acid sequences among PCV2 subtypes, PCV2a, PCV2b, PCV2c, PCV2d, and PCV2e, in Figure 1 of Kweon et al. (Gene. 2015; 569: 308-312, of record), the majority of subtypes share a high percentage of conserved residues. See also Figure 3 for more readable names of the virus strains depicted in the Figure 1 sequence alignment. A cursory visual comparison of the alignments in Figure 1 of Kweon et al. indicate that capsid residue differences between the EU148504-Denmark PCV2c (first line) differs from AY181946-China PCV2d (second line in Figure 1) by 24 residues. A cursory visual comparison between capsid AY181946-China PCV2d (second line) and DQ220739-Canada PCV2b (6th line of Figure 1) differ by 9 residues. The majority of residues between the PCV2 capsid genotypes of Kweon et al. share a high degree of sequence homology and “capsid-derived amino acid sequences comprising antigenic epitopes from multiple PCV2 genotypes”, as instantly required in claim 42 and encompassed by instant paragraphs [0123-0126] and Tables 2 and 3 of the instant published disclosure, USPgPub 2019/0091320.  In these excerpts, the instant published disclosure discusses PCV2 capsid sequences that differ from any 
Franzo et al. (Virology Journal. 2015; 12: 131, of record) analyze the heterogeneity and variability between 1,270 PCV2 ORF2 sequences, see the abstract, Figure 1, Figure 2, and Table 1, substantiating high intra-and inter-genotypic recombination between PCV2 capsid variants. Due to the high intra-and inter-genotypic recombination between PCV2 capsid variants, one would be unable to distinguish the instant PCV2 capsid from the naturally-occurring intra-and inter-genotypic recombination between PCV2 capsid variants discussed by Franzo et al. The instant chimeric PCV2(a-e) capsid comprising antigenic epitopes from multiple PCV2 genotypes, as instantly required, cannot be distinguished from any naturally occurring PCV2 capsid polypeptide since PCV2 capsids from different genotypes (a-e) all comprise antigenic epitopes from multiple PCV2 genotypes, as evidenced by Kweon et al. and Franz et al. 
The guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, § 1 "Written Description" Requirement make clear that if a claimed genus does not show actual reduction to practice for a representative number of species, then the Requirement may be alternatively met by reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the Applicant was in possession of the genus (Federal Register, Vol. 66, No. 4, pages 1099-1111,

The legal standard for sufficiency of a specification's written description is whether that description "reasonably conveys to the artisan that the inventor had possession at that time of the., .claimed subject matter", Vas-Cath, Inc. V. Mahurkar, 19 USPQ2d 1111 (Fed. Cir. 1991). In the instant case, the specification does not convey to the artisan that applicant had possession at the time of invention of the claimed invention, the genus of PCV2 ORF2 capsid polypeptides claimed.
The Board in Ex Parte Kubin further stated on page 16 that:
Possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features. See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895.
The court in In re Alonso (Fed. Cir. 2008) citing In re Enzo, 323 F.3d at 969, stated that:
[F]or purposes of satisfying the written description requirement, it is not enough merely to disclose a method of making and identifying compounds capable of being used to practice the claimed invention.
The skilled artisan cannot envision the distinguishing, identifying characteristics of the encompassed genus of PCV2 ORF2 capsid polypeptides claimed. Given that the specification has only described PCV2 ORF2 SEQ ID NOs: 2, 4, 6, and 8, the full breadth of the claims does not meet the written description provision of 35 U.S.C. 112, first paragraph.
In reply to the rejection of record, applicant asserts that the instant PCV2 capsid construct can be distinguished from naturally occurring PCV2 capsid proteins because the instant chimeric PCV1-2 construct forms a virus particle and remains infectious. Applicant asserts that the inventors had possession of the claimed invention, as per MPEP § 2163.II.A.3(a) and is distinguished from Enzo.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 38, 40-43, 45-47, 49-51, and 53-56 are rejected under 35 U.S.C. 102(a)(l)/(a)(2) as being anticipated by Wu et al. (USPgPub 2009/0017064, cited in the IDS), as evidenced by Kweon et al. (Gene. 2015; 569: 308-312). All references of record.

As evidenced by Kweon et al., the majority of PCV2 subtypes (2a, 2b, 2c, and 2d) ORF2 capsid polypeptides share a high percentage of conserved residues ranging between 85% to 97%, see the abstract; section 3.2; Table 3; and Figure 1. Therefore, the PCV2 ORF2 capsid polypeptide subunit vaccine of Wu et al. possesses a number of shared amino acid residues comprising antigenic epitopes from multiple PCV2 A, B, C, and D genotypes, is inherently chimeric, and differs from any other PCV2 genotype of comparison by less than 27 residues, as instantly required. See the sequence alignments of Figure 1 of Kweon et al.
Wu et al. anticipate a chimeric PCV1-2 infectious virus comprising a recombinant PCV1 that encodes a recombinant ORF2 capsid that replaces the PCV1 ORF2 capsid, see claims 1, 3, 7, 11-13, 14, 18, 22-27, 33, 39, and 40, anticipating instant claims 38, 40-43, 46, 54, 55, and 56. The vaccine of Wu et al. is expressed in insect, yeast, or mammalian cells, see paragraph [0121], anticipating instant claim 45, and may be combined with one or more of an inactivated virus, a modified live virus, see paragraphs [0011 and 0086], anticipating instant claims 46 and 54. The vaccine composition of Wu et al. further comprises oil-in-water emulsions that include block copolymer, squalene adjuvant formulations under different manufacture’s formulations, see paragraph [0062], anticipating instant claim 47. Wu et al. also teach incorporating at least one additional pathogenic antigens from bacterial, viral, or parasitic diseases in swine, such as Actinobacillus pleuropneumonia, Bordetella bronchiseptica, Salmonella choleraesuis, swine influenza virus, and transmissible gastroenteritis virus of swine, see claim 36 for example, anticipating instant claims 48-. The vaccine of Wu et al. is administered by one or more routes, 
In reply to the rejection of record, applicant argues that Wu et al. do not teach a PCV2 that is a chimeric amino acid sequence from multiple PCV2 genotypes, such derived from 2a and 2b, and differs from any naturally-occurring PCV2 capsid. Applicant argues that Wu et al. only disclose “cross-protection” which differs from a chimeric ORF2 sequence. Applicant argues that Kweon et al. also does not disclose a chimeric ORF2 sequence. Applicant points out that the instant PCV2 capsids require antigenic epitopes from multiple PCV2 genotypes, which distinguishes the instant PCV2 capsids from Wu et al. in view of Kweon et al.
Applicant’s arguments, a review of the instant disclosure, and a review of Wu et al. as evidenced by Kweon et al. have been fully considered, but are found unpersuasive. The PCV2 ORF2 (capsid) polypeptide of Wu et al. is derived from genotypes 2A or 2B, that is cross-protective against 2A, 2B, 2C, 2D types, or any other variant strain. See paragraphs [0011, 0061, 0109, 0113, 0114] and claim 44. Wu et al. teach that the ORF2 capsid possesses at least 90% identity with specific PCV2 ORF2 capsid amino acid sequences, see paragraph [0029] for example, which is approximately 23 residues. Figure 1 of Kweon et al. clearly shows that the majority of PCV2 subtypes share a high percentage of conserved residues. Therefore, the PCV2 capsid of Wu et al. anticipate “capsid-derived amino acid sequences comprising antigenic epitopes from multiple PCV2 genotypes”, as instantly required in claim 42 and encompassed by instant paragraphs [0123-0126] and Tables 2 and 3 of the instant published disclosure, USPgPub 2019/0091320. In these excerpts, the instant published disclosure discusses PCV2 capsid sequences that differ from any parental strain by 0-37 amino acid residues and/or sharing at least 80-99% identity with specific chimeric PCV2 capsid polypeptides. Wu et al. anticipate the . 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 48 is rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. as applied to claims 38, 40-43, 45-47, 49-51, and 53-56 above, and further in view of Nitzel et al. (USPgPub 2013/0266603).  
See the teachings of Wu et al. above. Wu et al. do not teach or suggest incorporating a polyoxyethylene-polyoxypropylene block copolymer, squalene, polyoxyethylene,  sorbitan monooleate and a buffered salt solution (SP-oil) in the PCV2 ORF2 capsid vaccine.
Nitzel et al. do, see paragraph [0124].
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date would have been inspired to have incorporated the adjuvant of Nitzel et al. in the PCV2 ORF2 capsid vaccine of Wu et al., to increase the immunogenicity of the PCV2 ORF2 vaccine of Wu et al. One of ordinary skill in the prior art prior to the effective filing date would have had a reasonable expectation of success for incorporating the adjuvant of Nitzel et al. in the PCV2 ORF2 capsid vaccine of Wu et al. because Nitzel et al. combine the adjuvant with PCV2 ORF2, see claims 1, 10, 12, 13 and paragraphs [0099, 0103, and 0124] of Nitzel et al.

52 is rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. as applied to claims 38, 40-43, 45-47, 49-51, and 53-56 above, and further in view of Vaughn et al. (USPgPub 20110020394).
See the teachings of Wu et al. above. Wu et al. do not teach or suggest incorporating Crytosporidium parum in the PCV2 ORF2 capsid vaccine.
Vaughn et al. do, see claims 1 and 14.
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date would have been inspired to have incorporated a Crytosporidium parum antigen in the PCV2 ORF2 capsid vaccine of Wu et al., to reduce clinical disease caused by PCV2 and Crytosporidium parum, see paragraph [0015] of Vaughn et al.
In reply to the rejections of record, applicant argues that neither Nitzel et al. nor Vaughn et al. cure the deficiencies of Wu et al. However, since there are no deficiencies in the teachings of Wu et al., as evidenced by Kweon et al. to cure, the rejections are maintained for reasons of record.
Allowable Subject Matter
Claims 39 and 57 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. SEQ ID NOs: 2, 4, 6, 8, and 37 recited in claims 39 and 57 are free of the prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANON A FOLEY whose telephone number is (571)272-0898.  The examiner can normally be reached on M-F, generally 5:30 AM-5 PM, flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet L Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Shanon A. Foley/Primary Examiner, Art Unit 1648